IN THE SUPREME COURT OF THE STATE OF DELAWARE

STANLEY YELARDY,                         §
                                         §
       Defendant Below,                  § No. 48, 2022
       Appellant,                        §
                                         § Court Below—Superior Court
       v.                                § of the State of Delaware
                                         §
STATE OF DELAWARE,                       § Cr. ID No. 0303008652A (N)
                                         §
       Appellee.                         §

                          Submitted: September 14, 2022
                          Decided:   October 14, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                  ORDER

      After consideration of the appellant’s opening brief, the State’s motion to

affirm, and the record on appeal, the Court concludes that:

      (1)    The appellant, Stanley Yelardy, filed this appeal from a Superior Court

order dismissing his request for a certificate of eligibility to file a petition for

sentence modification under 11 Del. C. § 4214(f). The State has filed a motion to

affirm the Superior Court’s judgment on the ground that it is manifest on the face of

Yelardy’s opening brief that the appeal is without merit. We affirm the Superior

Court’s judgment.

      (2)    In 2004, a Superior Court jury found Yelardy guilty of four counts of

first-degree robbery, four counts of possession of a firearm during commission of a
felony (“PFDCF”), and other offenses. The charges arose from a bank robbery that

occurred on March 12, 2003. Following the guilty verdict, the State moved to

declare Yelardy a habitual offender under 11 Del. C. § 4214(a) based on three

predicate felony convictions: a 1970 federal bank robbery conviction under 18

U.S.C. § 2113(a), for conduct that occurred in December 1969; a 1975 federal armed

robbery conviction under 18 U.S.C. § 2113(d), for conduct that occurred in August

1973; and 1992 New Jersey state convictions for burglary, theft of a motor vehicle,

theft, and receiving stolen property, for conduct that occurred in June 1987.1 The

Superior Court granted the habitual-offender motion and, on January 19, 2005,

sentenced Yelardy to twenty years of imprisonment for each of the four counts of

first-degree robbery and each of the PFDCF counts, for a total of 160 years of

unsuspended prison time. This Court affirmed on direct appeal2 and affirmed the

Superior Court’s denial of Yelardy’s motion for postconviction relief.3

       (3)    This appeal arises from the Superior Court’s dismissal of Yelardy’s pro

se request for a certificate of eligibility to file a petition for sentence modification

under 11 Del. C. § 4214(f). Before addressing the merits, we note that on October

11, 2022, Yelardy filed a motion to strike the State’s motion to affirm. He argues

that Supreme Court Rule 25 does not permit a motion to affirm in this appeal because


1
  Motion to Affirm, Exhibit B.
2
  Yelardy v. State, 2008 WL 450215 (Del. Feb. 20, 2008).
3
  Yelardy v. State, 2011 WL 378906 (Del. Jan. 31, 2011).


                                              2
he is appealing the denial of a certificate of eligibility under Section 4214(f) and not

an order relating to a motion for postconviction relief under Rule 61. Rule 25(a)

permits a motion to affirm in “appeals of criminal matters other than direct appeals

of convictions after trial and timely first motions for postconviction relief under

Superior Court Criminal Rule 61 when there was a conviction after trial.”4 This

appeal is in a “criminal matter” and is not a direct appeal or a first motion for

postconviction relief. The State’s motion to affirm is therefore permissible under

Rule 25(a), and Yelardy’s motion to strike is denied.

         (4)    We turn now to the merits of this appeal. Effective July 19, 2016, the

General Assembly amended the habitual-offender statute to authorize people who

were sentenced as habitual offenders before July 19, 2016, and meet certain other

eligibility criteria to petition for modification of their sentences.5 The current

version of Section 4214 provides, in relevant part:

         Notwithstanding any statute, court rule or regulation to the contrary,
         beginning January 1, 2017, any person sentenced as an habitual
         criminal to a minimum sentence of not less than the statutory maximum
         penalty for a violent felony pursuant to subsection (a) of this section, or
         a life sentence pursuant to subsection (b) of this section prior to July
         19, 2016, shall be eligible to petition the Superior Court for sentence
         modification after the person has served a sentence of incarceration
         equal to any applicable mandatory sentence otherwise required by this
         section or the statutes describing said offense or offenses, whichever is
         greater. . . . For the purposes of this subsection, the “applicable
         mandatory sentence” shall be calculated by reference to the penalties

4
    DEL. SUPR. CT. R. 25(a) (emphasis added).
5
    Walker v. State, 2020 WL 2125803, at *1, 2 (Del. May 4, 2020).


                                                3
       prescribed for the relevant offense or offenses by this Code as of July
       19, 2016, unless said offense has been repealed, in which case the
       penalties prescribed by this Code at the time of the act repealing said
       offense shall be controlling. . . .6

Thus, to be eligible to petition for sentencing relief under § 4214(f), “an inmate

serving a sentence (or sentences) imposed under the pre-2016 Habitual Criminal Act

must meet both a type-of-sentence and the time-served requirement.”7

       (5)     Under Superior Court Special Rule of Procedure 2017-1, which the

Superior Court enacted as directed by the General Assembly in Section 4214(f), a

request for a certificate of eligibility under Section 4214(f) may be filed only by the

petitioner’s attorney of record, whether privately retained or assigned by the Office

of Defense Services.8 The Superior Court will not consider a pro se request under

Section 4214(f) unless the petitioner is granted permission to proceed pro se.9

       (6)     After the Office of Defense Services declined to file a request on

Yelardy’s behalf, concluding that he did not meet the time-served requirement under

Section 4214(f), Yelardy filed his request pro se. The Superior Court stated that,

even if the court allowed Yelardy to proceed pro se, it was apparent that Yelardy



6
  11 Del. C. § 4214(f) (effective July 11, 2018, through present).
7
  State v. Henry, 2022 WL 4112850, at *2 (Del. Super. Ct. Sept. 9, 2022); see also State v. Lewis,
2018 WL 4151282, at *1-2 (Del. Super. Ct. Aug. 28, 2018) (stating that Section 4214(f) imposes
both a type-of-sentence and a time-served requirement), aff’d, 2019 WL 2157519 (Del. May 16,
2019).
8
  DEL. SUPER. CT. SPEC. R. PROC. 2017-1(c)(2).
9
  Id.


                                                4
was not eligible to seek relief under Section 4214(f) because he did not meet the

time-served requirement. The Superior Court determined that Yelardy’s federal

convictions for bank robbery and armed robbery “were both ‘serious violent

felonies’ under federal law” and, therefore, “under the current version of the

Habitual Criminal Act, Yelardy is eligible for sentencing under Section 4214(c) or

(d), and his minimum mandatory sentence for the Robbery and PFDCF charges in

this case remains at 160 years.” The court concluded that, because Yelardy has not

served 160 years, “he does not meet Section 4214(f)’s requirement that he serve ‘a

sentence of incarceration equal to any applicable mandatory sentence otherwise

required by this section’” and dismissed his request for a certificate of eligibility.

         (7)     On appeal, Yelardy argues that he meets the time-served requirement

because he has served the “applicable mandatory sentence” for one of the offenses

for which he was sentenced as a habitual offender. That argument is without merit.

For a person who is serving habitual-offender sentences for multiple felony

convictions in a single case to satisfy the time-served requirement, “each individual

count must be eligible for § 4214(f) relief.”10 The effective date of Yelardy’s

sentence was March 12, 2003. Even if he has served the “applicable mandatory

sentence” for one of the eight counts for which he was sentenced as a habitual




10
     State v. Wright, 2022 WL 1013311, at *2-3 (Del. Super. Ct. Apr. 1, 2022).


                                                 5
offender, it is clear that he has not served the applicable mandatory sentence for all

eight.

         (8)   Yelardy was sentenced under Section 4214(a) for each of the four

robbery offenses and each of the four PFDCF offenses. When Yelardy committed

those offenses, Section 4214(a) provided that a defendant with three predicate felony

convictions could receive a sentence of up to life imprisonment and “shall receive a

minimum sentence which shall not be less than the statutory maximum penalty

provided elsewhere in this title for the 4th or subsequent felony which forms the

basis of the State’s petition to have the person declared to be an habitual criminal

except that this minimum provision shall apply only when the fourth or subsequent

felony is a Title 11 violent felony, as defined in § 4201(c) of this title.” 11 First-

degree robbery and PFDCF were class B, violent felonies,12 and class B felonies

carried a maximum penalty of twenty years of incarceration.13 The sentencing judge

imposed a sentence of twenty years for each count of first-degree robbery and

PFDCF, the minimum-mandatory sentence under Section 4214(a) at the time.

         (9)   To satisfy the time-served requirement, Yelardy must have served the

“applicable mandatory sentence otherwise required by this section or the statutes




11
   11 Del. C. § 4214(a) (2003); 11 Del. C. § 4201(c) (2002).
12
   11 Del. C. § 832(a) (2002); id. § 1447A(a) (2003).
13
   11 Del. C. § 4205(b)(2) (2002).


                                               6
describing said offense or offenses, whichever is greater”14 for each count. For

purposes of Section 4214(f), “the ‘applicable mandatory sentence’ shall be

calculated by reference to the penalties prescribed for the relevant offense or

offenses by this Code as of July 19, 2016.”15 On July 19, 2016, first-degree robbery

and PFDCF were class B felonies,16 and class B felonies were subject to a sentence

of up to twenty-five years.17 For purposes of calculating Yelardy’s “applicable

mandatory sentence,” however, the Superior Court and the State have used the

twenty-year maximum for class B felonies that was in effect when Yelardy

committed the offenses at issue. Because using the lower maximum works to

Yelardy’s advantage and does not change the result here, we use that figure for

purposes of this order, without deciding whether Section 4214(f) actually requires

use of the twenty-five year maximum that was in effect on July 19, 2016.

       (10) Determining whether the time-served requirement is satisfied

sometimes “requires the Court to determine where in the new habitual criminal

sentencing regime a potential § 4214(f) petitioner would fall . . . based on

considerations such as whether a predicate felony conviction was for a Title 11

violent felony—something that was of no moment” when the habitual-offender


14
   11 Del. C. §§ 4214(f) (effective July 11, 2018, through present).
15
   Id.
16
   11 Del. C. § 832(a) (effective through Aug. 2, 2016); 11 Del. C. § 1447A(a) (effective through
May 23, 2018).
17
   11 Del. C. § 4205(b)(2) (effective June 30, 2003, through present).


                                               7
determination originally occurred.18 The Superior Court did that here by deciding

that Yelardy would be subject to sentencing under Section 4214(c) or (d) based upon

his predicate offenses. But we need not even go that far to affirm the Superior

Court’s determination that Yelardy has not satisfied the time-served requirement. It

is uncontested that Yelardy was subject to sentencing as a habitual offender and that

first-degree robbery and PFDCF are violent felonies.19 The version of Section 4214

that was in effect on July 19, 2016—and the version currently in effect—establish

two possible minimum-mandatory sentences for a violent felony. Depending on the

nature and number of the predicate offenses, the court shall impose either (i) “a

minimum sentence of ½ of the statutory maximum penalty provided elsewhere in

this title” for the violent felony for which the habitual-offender sentence is being

imposed20 or (ii) “a minimum sentence of the statutory maximum penalty provided

elsewhere in this title” for the violent felony for which the habitual-offender sentence

is being imposed.21 Thus, even assuming that Yelardy’s predicate convictions would

not qualify for the higher minimum-mandatory sentence and that the twenty-year

maximum for class B felonies applies, he would have to serve at least 80 years to


18
   State v. Lewis, 2018 WL 4151282, at *2 (Del. Super. Ct. Aug. 28, 2018), aff’d, 2019 WL
2157519 (Del. May 16, 2019).
19
   Section 4201(c) has listed first-degree robbery and PFDCF as violent felonies at all relevant
times. 11 Del. C. § 4201(c) (2002); id. (effective Sept. 3, 2015, through present).
20
   11 Del. C. § 4214(b) (effective July 19, 2016, through Apr. 12, 2017); id. (effective July 11,
2018, through present).
21
   11 Del. C. § 4214(c), (d) (effective July 19, 2016, through Apr. 12, 2017); id. (effective July 11,
2018, through present).


                                                  8
satisfy the time-served requirement. He has not done so, and we therefore affirm the

Superior Court’s dismissal of his request for a certificate of eligibility to file a

petition for sentence modification under 11 Del. C. § 4214(f).

      NOW, THEREFORE, IT IS ORDERED that the appellant’s motion to strike

is DENIED, the appellee’s motion to affirm is GRANTED, and the judgment of the

Superior Court is AFFIRMED.



                                      BY THE COURT:


                                      /s/ Karen L. Valihura
                                      Justice




                                         9